                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


ROBBIE LEE PHILLIPS,                 )
                                     )
     Plaintiff,                      )               Case No.
                                     )           5:18-cv-179-JMH
v.                                   )
                                     )          MEMORANDUM OPINION
                                     )               AND ORDER
NANCY A. BERRYHILL, ACTING           )
COMMISSIONER OF SOCIAL               )
SECURITY,                            )
                                     )
     Defendant.

                              ***
     Plaintiff Robbie Lee Phillips brings this matter under 42

U.S.C. § 405(g) seeking judicial review of an administrative

decision   of   the     Acting   Commissioner   of    Social   Security.

Specifically, the Plaintiff claims that the Administrative Law

Judge (“ALJ”) failed to consider relevant medical evidence in the

record and failed to consider the entire record, constituting

reversible error.      The Court, having reviewed the record and the

cross motions for summary judgment filed by the parties, will

AFFIRM the Commissioner’s decision because the ALJ provided enough

information in her written decision to demonstrate that she made

a reasoned decision that is supported by substantial evidence in

the record.
               I.     Standard for Determining Disability

       Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.”     42 U.S.C. § 423(d)(1)(A).         In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                        See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step   One   considers       whether    the   claimant      is   still    performing

substantial     gainful      activity;     Step     Two,    whether   any    of    the

claimant’s    impairments         are   “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform past relevant

work; and, if necessary, Step Five, whether significant numbers of

other jobs exist in the national economy which the claimant can

perform.     As to the last step, the burden of proof shifts from the

claimant to the Commissioner.             Id.; see also Preslar v. Sec’y of

Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                    II.     Procedural and Factual History

       Phillips     filed    an    application      for     disability     insurance

benefits (DIB) and supplemental security income (SSI) on March 18,

2014, alleging disability as of May 5, 2011.                 [TR 199].      Phillips

alleged disability due to lower back pain, depression, high blood

                                          2
 
pressure, and anxiety.        [TR 225].        Phillips’s application was

denied initially and upon reconsideration.            [TR 1-7].

                    A.     Relevant Medical Evidence

(1)   Medical Evidence Related to Back and Leg Pain

      Phillips submitted medical evidence from his primary care

physician, Dr. Stephen Green.       Dr. Green treated Phillips for back

and leg pain, depression, and anxiety.          [TR 296-457, 460-68, 576-

90, 602-29, 649-57].         Phillips was also treated on numerous

occasions by an advanced practice registered nurse (“APRN”), Leann

Brown, who worked with Dr. Green.         [See generally id.].

      In 2011, Phillips presented to Dr. Green with severe leg and

back pain.     [TR 306].     Dr. Green’s examination notes report but

that Phillips had “good flexion and extension and lateral bending

of the spine and rotation, but stiffness [was] noted in all these

joints.”     [TR 306].     Phillips was prescribed Lortab, Flexeril,

Naprosyn, and a tapering dose of Prednisone.           [Tr 305].

      An MRI study was conducted on Phillips’s lumbar spine.              The

MRI showed disc protrusions of differing sizes at L4/5 and L5/S1

and “facet hypertrophy resulting in moderate bilateral neural

foraminal stenosis.”       [TR 456].      Dr. Green adjusted Phillips’s

medications to control his back pain and referred Phillips to a

neurologist.    [TR 303-04].

      Subsequently, Phillips was treated by Dr. James R. Bean, a

neurosurgeon.      [TR   469-71].        Dr.   Bean   noted   that   Phillips

                                     3
 
complained of back pain that radiated to his legs and bothered him

whether he is standing, sitting, or lying down.              [TR 470].    Dr.

Bean determined that the MRI showed a degenerative disc bulge at

L4-5 and a mild degenerative disc at L5-S1.           [TR 469].    Still, Dr.

Bean said that, “There is no instability, stenosis, dural or nerve

root    compression   or   other   correctible       cause   of   back   pain.

Unfortunately, there is little I have to offer him for his back[-

]pain problem.”     [Id.].

       Phillips   continued   treatment     with   Dr.   Green,    who   noted

tenderness at the L4 to S2 vertebrae.                [TR 300].     Moreover,

Phillips reported that he was unable to work due to his back pain.

[Id.].    Dr. Green recommended that Phillips apply for disability

benefits due to “multiple problems.”         [Id.].

       In October 2011, Phillips completed a state agency pain and

daily activities questionnaire.          [TR 232-36].    Phillips reported

pain all over but that the pain was particularly severe in his

lower back and legs.       [TR 232].      Furthermore, Phillips reported

taking numerous medications but indicated that the medication does

not completely relieve his pain.         [TR 233].    Phillips also stated

that he had worked in construction but had to quit due to his pain

and that he struggled putting his shoes and socks on but that he

did perform some householdchores infrequently.           [TR 235].

       In late 2011, Phillips saw Dr. Anjum Bux, an anesthesiologist

and pain management specialist, for severe pain radiating from his

                                     4
 
lower back down both legs.       [TR 482].    Dr. Bux treated Phillips

with two lumbar epidural steroid injections.         [TR 479-80, 472-73].

     In early 2012, Dr. Green noted that Phillips had low back

tenderness with reduced range of motion, but that Phillips had

full leg strength.       [TR 298].       Dr. Green continued to treat

Phillips’s   constant     back   pain     with      various   prescription

medications, including Lortab, Methadone, Naprosyn, and Flexeril.

[TR 298].    Still, at this medical visit, Dr. Green noted that

“Robbie looks better.    He is more perky.        He is making eye contact

and actually made a little joke.”        [Id.].    Additionally, Phillips

reported that he had more energy and was getting out more.         [Id.].

     Phillips continued to see Dr. Green from 2012 through 2014

for continuous severe back pain.         Dr. Green attempted to adjust

Phillips’s medication to give him some relief but Phillips reported

that his pain continued.

     In January 2016, Phillips began treatment with Dr. Traci

Westerfield, a pain management specialist.          Dr. Westerfield noted

that Phillips could only stand and sit for short periods without

having to change positions due to his pain.           [TR 659].   Phillips

also reported that his pain caused issues with his concentration

and sleep.   [Id.].     Dr. Westerfield diagnosed Phillips with low

back pain and chronic pain due to trauma and prescribed Oxycodone

and Gabapentin.   [TR 663-64].



                                     5
 
        In   March   2016,    Phillips       was    treated       in   the    emergency

department at Fort Logan Hospital for symptoms related to his lower

back and leg pain.         [TR 674-76].         Phillips was given an injection

of morphine and Dilaudid.              [Id.].        Phillips returned to the

emergency room the next day complaining of similar symptoms and

was again treated with morphine and Diluadid.                     [TR 596-98].

        Finally, a second MRI study of Phillips’s lumbar spine in

August 2016 showed superimposed left foraminal disc protrusion at

L4-5    that    combined     with   facet       anthropathy   to       produce      severe

bilateral neural foraminal narrowing and spinal canal stenosis.

[TR    677-79].      The     MRI    also   showed    a     disc    bulge      and    facet

anthropathy at L5-S1 with bilateral neural foraminal narrowing, as

well as multilevel degenerative disc disease.                     [Id.].

(2)    Medical Evidence Related to Depression and Anxiety

        Dr. Green also treated Phillips for anxiety and depression.

Dr. Green’s exam notes state that Phillips cried in the exam room

when discussing his family history and past medical history.                          [TR

306].    Phillips also reported feeling very depressed, overwhelmed,

anxious, and difficulty sleeping.                [TR 306-07].

        In response to these symptoms, Dr. Green treated Phillips

with a variety of medications, including Celexa, Prozac, and Xanax.

[See    TR     298-311].      At    times,      Phillips    noted      some    marginal

improvement in his depression or anxiety but still reported feeling

anxious and depressed at follow up visits.                  [TR 300-02].

                                            6
 
       In June 2012, Phillips reported mood swings, loss of appetite,

wanting to stay in the house, and insomnia.                   [TR 395-97].      In

response,       Dr.   Green   prescribed       an   antipsychotic     medication,

Risperidone.

       In July 2015, Phillips was treated in the emergency department

at    Ephraim    McDowell     Regional    Medical    Center   for    symptoms    of

depression and anxiety accompanied by suicidal thoughts.                   [TR 591-

93].

       Later, in December 2015, Phillips became intoxicated and

tried to take a weapon from a police officer during an altercation.

[TR 630-33].      During the altercation, Phillips told the officer to

shoot him.      [Id.].

       Subsequently,      Phillips       was   treated   by      various    medical

professionals for symptoms related to depression and anxiety.

Phillips continued to seek treatment from Dr. Green but also saw

a counselor at Bluegrass Comprehensive Care and was treated by

APRN Jo Noel at Ephraim Specialty Annex Center.                  [See TR 635-42,

646-48].         These   medical      professionals      noted     that    Phillips

presented with symptoms related to anxiety and severe depression

and    treated    Phillips     with    various      prescription     medications,

including Effexor, Trazodone, and Buspirone.               [See id.].




                                          7
 
                  B.   ALJ Decision and Current Appeal

        On October 25, 2016, Phillips appeared at an administrative

hearing before ALJ Kendra S. Kleber.             [TR 56-81].    Phillips was

represented by an attorney at the hearing.

        After the hearing, the ALJ issued a written decision finding

that Phillips had the residual functional capacity (“RFC”) to

perform a range of medium work with postural and environmental

limitations, as well as mental limitations.              [TR 30].        The ALJ

found that this RFC precluded Phillips from performing relevant

past work but found that Phillips could perform work existing in

significant numbers in the national economy.             [TR 32-33].       Thus,

the ALJ found that Phillips was not disabled.                  [TR 34].      The

Appeals Council denied Phillips request for review on January 9,

2018.     [TR 1-7].

        Subsequently, Phillips filed the present appeal in this Court

on March 14, 2018.        [DE 1].    Consistent with the Court’s standing

scheduling order in Social Security cases, the parties filed cross

motions for summary judgment [DE 12; DE 14].              As a result, this

matter is ripe for review.

                          III.   Standard of Review

        When reviewing the ALJ’s decision, this Court may not “try

the   case   de   novo,    resolve   conflicts    in   evidence,    or    decide

questions of credibility.”          Ulman v. Comm’r of Soc. Sec, 693 F.3d

709, 713 (6th Cir. 2012).        This Court determines only whether the

                                        8
 
ALJ’s ruling is supported by substantial evidence and was made

pursuant to proper legal standards.              Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).                   “Substantial

evidence” is defined as “more than a scintilla of evidence but

less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Id.   The Court is to affirm the decision, provided it is supported

by substantial evidence, even if this Court might have decided the

case differently.       See Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999).

        Even so, the existence of substantial evidence supporting the

Commissioner’s decision cannot excuse failure of an ALJ to follow

a mandatory regulation that “is intended to confer a procedural

protection” for the claimant.         Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 543, 546–47 (6th Cir. 2004).               “To hold otherwise ...

would    afford   the   Commissioner       the   ability   [to]   violate   the

regulation    with   impunity   and    render     the   protections   promised

therein illusory.”       Id. at 546; see also Cole v. Comm’r of Soc.

Sec., 661 F.3d 931, 937 (6th Cir. 2011) (“An ALJ’s failure to

follow agency rules and regulations ‘denotes a lack of substantial

evidence, even where the conclusion of the ALJ may be justified

based upon the record.’” (quoting Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 409 (6th Cir. 2009))).



                                       9
 
                               IV.   Analysis

     The sole issue raised by Phillips in the present appeal is

that the ALJ discounted the severity of Phillips’s impairments, as

well as his symptoms and limitations, by ignoring large portions

of the medical evidence from primary care physician Dr. Stephen

Green and other medical providers.             [DE 12-1 at 1, 12-15, Pg ID

732, 743-46].

     Federal    regulations     provide        that   the       Social   Security

Administration makes disability determinations based on “all the

evidence in [the] case record.”               20 C.F.R. § 404.1520(a)(3).

Furthermore, the Social Security Administration is to “always

consider the medical opinions in [the] case record together with

the rest of the relevant evidence [they] receive.”                  20 C.F.R. §

404.1527(b).        Finally,   “[i]n        evaluating    the     intensity   and

persistence    of   [a   claimant’s]    symptoms,        [the    Administration]

consider[s] all of the available evidence from [a claimant’s]

medical sources and nonmedical sources about how [a claimant’s]

symptoms affect [them].”       20 C.F.R. § 404.1529(c)(1).

     In the present case, the Plaintiff contends that “[t]he ALJ

summarized the medical evidence from treating providers in two

paragraphs” and failed to mention the medical evidence provided by

some specialists. [DE 12-1 at 1, 13, Pg ID 732, 744]. In response,

the Commissioner advances what may be most accurately described as

the “trust us” standard of review, whereby this Court is asked to

                                       10
 
simply take an ALJ at his or her word when he or she says that

they “engaged in a careful review of the entire record,” or

something similar.

     On the one hand, the Commissioner is correct that it is the

“general practice” of courts to “take a lower tribunal at its word

when it declares that it has considered a matter.”      See Flaherty

v. Astrue, 515 F.3d 1067, 1071 (10th Cir. 2007); see also Blevins

v. Colvin, No. 6:14-cv-190-HAI, 2015 WL 4644481, at *5 (E.D. Ky.

Aug. 4, 2015).    The ALJ “is not required to analyze the relevance

of each piece of evidence individually. Instead, the regulations

state that the decision must contain only ‘the findings of facts

and the reasons for the decision.’”    Bailey v. Comm'r of Soc. Sec.,

413 F. App'x 853, 855 (6th Cir. 2011) (quoting 20 C.F.R. §

404.953).

     Still, every general rule has exceptions and this Court is

not obliged to accept unexplained legal conclusions from a lower

tribunal.    An ALJ cannot simply make her decision appeal proof by

adding a conclusory statement that she “carefully considered all

the record evidence.”    At least some summarization of the relevant

evidence that was considered, and some explanation of the weight

and import assigned to that evidence, is required for two primary

reasons.    First, public trust in government institutions requires,

at bottom, that those institutions explain their actions to the

public at large and generally conduct business in a transparent

                                  11
 
manner.     Otherwise, claimants are left without explanation about

why their claim for benefits was denied and counsel representing

these claimants have no ability to review and challenge the

decision on appeal.        Second, the ALJ must provide a sufficient

explanation of her findings to allow the courts to engage in

meaningful review of the ALJ’s decision.

     In this case, when evaluating Phillips’s residual functional

capacity, the ALJ noted that Phillips had testified about his

anxiety and depression, that he had a diagnosis of depression and

was taking prescription medications for this condition, had been

treated by APRN Leann Brown, APRN Jo Noel, and Comprehensive Care.

[TR 30]. Additionally, the ALJ discussed Phillips’ back pain,

mentioned    the    MRI   results,       and    mentioned,   albeit     briefly,

treatment by Drs. Green, Stafford, Westerfield, and APRN Leann

Brown.    [See TR 31].

     Phillips      is   correct   that    the   ALJ   summarized   substantial

amounts of medical evidence in these two paragraphs.               Furthermore,

the Court shares Phillips’s contention that additional and more

comprehensive explanation is desirable in this case.                  Still, the

fact that the ALJ provided a cursory summary of the relevant

medical evidence does not indicate that she did not consider all

the relevant medical evidence in the record.                 The ALJ included

information from treatment records and medical tests in her written

decision.    [TR 30-31].

                                         12
 
       Phillips notes that the ALJ did not mention his treatment

with   Dr.    Bux,     a    pain   treatment      specialist,     or   Dr.      Bean,   a

neurosurgeon.        [DE 12-1 at 11, Pg ID 742].              Still, the fact that

the ALJ did not expressly mention these medical providers by name

does not indicate that she failed to consider the medical evidence

and opinions they provided.

       Moreover, and more important, the evidence provided by these

two specialists is largely cumulative of other objective medical

evidence in the record that the ALJ considered.                   For example, Dr.

Bean’s treatment notes confirm that Phillips presented with severe

back and leg pain, but Dr. Bean concluded that Phillips was not a

candidate for surgery and that there was not much that he could do

to help treat Phillips’s pain.             Furthermore, Phillips visited Dr.

Bux for assistance with pain management and Dr. Bux treated

Phillips with two injections for back pain.                       But there is no

indication that Dr. Bux made independent findings regarding the

severity of Phillips’s pain.

       Finally, Phillips makes much of his assertion that the ALJ

ignored      medical       evidence    concerning       the   severity,    intensity,

persistence,     and       limiting    effects     of    Phillips’s    physical     and

mental impairments.           To the contrary, the ALJ expressly mentions

that   Phillips      was     treated    for     severe    depression      and   anxiety

disorder by various medical professionals. [TR 30]. The treatment

notes of these professionals contain Phillips’s subjective reports

                                           13
 
about his symptoms and limitations as well as the providers’

diagnoses and medical findings.            Similarly, the ALJ mentioned that

Phillips reported that he left his job because of back pain, noted

that Phillips reported pain after standing too long, expressly

considered the results of two MRIs, and discussed some of the

findings of treating physicians, including Dr. Green, Ms. Brown,

and Dr. Westerfield.        [TR 31].   This discussion demonstrates that

the ALJ considered medical evidence directly relevant to the

severity, persistence, and limiting effects of Phillips’s physical

and mental conditions and impairments.

     In sum, the ALJ must consider the relevant evidence in the

record and come to a reasoned conclusion that is supported by

substantial evidence.       At a minimum, the ALJ has a duty to provide

some explanation for her decision based on the relevant record

evidence.    Still, that obligation does not require the ALJ to cite

extensively to the record or to mention every potentially relevant

piece of medical evidence in her decision.

     In    the   present    case,    the    medical   evidence   consisted    of

hundreds of pages of examination notes and medical test results.

The ALJ stated that she carefully reviewed the record evidence and

then demonstrated that she had considered the relevant evidence by

citing to the results of relevant medical tests, discussing the

treatment notes and opinions of various medical professionals,

noting    that   Phillips    was    taking    various   medications   for    his

                                       14
 
physical and mental health issues, and observing some of Phillips’s

subjective reports of his symptoms.

        Of course, the ALJ could have been more thorough.             In these

situations, more explanation is usually more desirable than less

explanation.     Still, the ALJ met her burden to explain how she

reached her decision based on the opinions of medical experts and

the objective medical evidence in the record.               As a result, the

ALJ’s    decision    is   supported    by    substantial   evidence   and   the

Commissioner’s decision must be affirmed.

                                V.    Conclusion

        Here, the ALJ considered and summarized the relevant medical

evidence in the record.        The fact that the ALJ did not mention all

the evidence that the claimant finds relevant nor engaged in an

exhaustive review of the medical examinations and test results

does not indicate that she did not consider all the relevant

medical evidence.         The ALJ’s written decision indicates that she

made her RFC determination based on the subjective reports of the

claimant     about    symptoms,      the     treatment   notes   of   treating

physicians and medical professionals, the opinions of medical

professionals, and the results of medical tests.            As such, the ALJ

met her burden to demonstrate that she made a reasoned decision

the is supported by substantial evidence and the Commissioner’s

decision must be affirmed.



                                        15
 
     Accordingly, IT IS ORDERED as follows:

     (1)   The Commissioner’s final decision is AFFIRMED;

     (2)   Plaintiff’s   motion   for   summary   judgment   [DE   12]   is

DENIED;

     (3)   Defendant’s   motion   for   summary   judgment   [DE   14]   is

GRANTED;

     (4)   Judgment in favor of the Defendant will be entered

separately.

     This the 29th day of March, 2019.




                                   16
 
